Citation Nr: 1031430	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-11 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left ear 
hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 

INTRODUCTION

The Veteran had active service from January 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.

In January 2010, the Veteran testified at a videoconference 
hearing before the undersigned; a transcript of that hearing is 
of record.  


FINDINGS OF FACT

1.  During the entire time on appeal, the Veteran's hearing loss 
has been manifested by no more than Level I for left ear.

2.  Tinnitus is as likely as not causally related to active 
service.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.85, 4.86, Diagnostic Code 6100 (2009).

2.  Resolving reasonable doubt in favor of the Veteran, tinnitus 
was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Regarding the claim of entitlement to service connection for 
tinnitus, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be further 
considered.

As for the remaining issue, the Veteran filed his claim of 
service connection for hearing loss in January 2008.  He was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in April 2008.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim, and provided other pertinent information regarding VCAA.  
In an August 2008 rating decision, the RO granted entitlement to 
service connection and assigned an initial noncompensable rating 
for left ear hearing loss.  The Veteran appealed the assignment 
of the initial evaluation for that benefit.

As noted above, the Veteran's claim for an initial rating for 
left ear hearing loss arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

With respect to the Dingess requirements, in April 2008, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Next, VA has a duty to assist a veteran in the development of his 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records.  The 
Veteran submitted written statements discussing his contentions 
and private treatment records.  He was also provided an 
opportunity to set forth his contentions during the 
videoconference hearing before the undersigned in January 2010.  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the January 2010 hearing, the 
undersigned discussed the Veteran's claim for benefits and the 
need to show evidence of increased severity of hearing loss as 
well as how the disability affects him on a daily basis.  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for benefits.  As such, the 
Board finds that, consistent with Bryant, the undersigned 
Veterans Law Judge complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim 
based on the current record.

The Board notes that the Veteran indicated that he last had his 
hearing checked in March 2009 during his January 2010 hearing.  
However, the Veteran or his representative did not identify any 
treatment provider or provide any additional information 
concerning the March 2009 treatment.  The duty to assist is not 
always a one-way street.  If the Veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The Veteran was provided with VA examination relating to his 
increased rating claim in July 2008.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's left ear hearing loss since the July 
2008 VA examination.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  
The Board finds the above VA examination report to be thorough 
and adequate upon which to base a decision with regard to the 
Veteran's claim.  The VA examiner personally interviewed and 
examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate the 
Veteran's disability under the applicable rating criteria.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Initial Compensable Evaluation for Left Ear Hearing Loss

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2009), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's favor.  
38 C.F.R. § 4.3 (2009).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with the 
initial rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board further acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following matter is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  Evaluations for defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the average 
hearing threshold level as measured by pure tone audiometry tests 
in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal auditory acuity to 
Level XI for profound deafness.  38 C.F.R. § 4.85 (2009).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is used 
to determine a Roman numeral designation (I through XI) for 
hearing impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).

Table VI
Numeric designation of hearing impairment based on 
puretone threshold average and speech discrimination.

% of 
discrim
- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing.  The 
percentage evaluation is located at the point where the row and 
column intersect.

Table VII
Percentage evaluation for hearing impairment  (Diagnostic 
Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of Level I.  38 C.F.R. § 
4.85(f) (2009).

When the pure tone thresholds at the four specified frequencies 
(1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or 
when the pure tone thresholds are 30 decibels or less at 1000 Hz 
and 70 decibels or more at 2000 Hz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral. That numeral will then be elevated to the next 
highest Roman numeral.  38 C.F.R. § 4.86 (2009).

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak, 21 Vet. App. at 455.  The Court also noted, 
however, that even if an audiologist's description of the 
functional effects of the veteran's hearing disability was 
somehow defective, the veteran bears the burden of demonstrating 
any prejudice caused by a deficiency in the examination.  Id.

In this case, the Veteran was assigned an initial noncompensable 
evaluation for his service-connected left ear hearing loss 
pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  

In a private March 2008 medical examination report for commercial 
driver fitness determination, it was noted that the Veteran could 
hear a forced whispered voice from a distance of 15 feet in each 
ear.  He was noted to exhibit pure tone thresholds of the right 
ear at 500, 1000, and 2000 Hertz of 40, 25, and 20 decibels.  
Pure tone thresholds of the left ear at 500, 1000, and 2000 Hertz 
were listed as 40, 30, and 20 decibels.  

In July 2008, the Veteran underwent a VA audiology examination.  
Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
15
20
20
40
35
29
LEFT
15
20
25
40
35
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  The 
examiner diagnosed mild sensorineural hearing loss of the left 
ear.  He further noted that the Veteran reported that with regard 
to his bilateral hearing loss, the situation of greatest 
difficulty was understanding speech, particularly with multiple 
speakers.  See Martinak, 21 Vet. App. at 455.

A private audiological evaluation was conducted in July 2008.  A 
graphical representation of the hearing test was associated with 
the claims file.  The diagnosis was normal hearing with the 
exception of a very mild high frequency hearing loss at 3000, 
4000, and 6000 Hertz.

In written statements of record as well as during his January 
2010 hearing, the Veteran reported decreased hearing with 
difficulty understanding others.  He also indicated that his work 
is not affected as he is alone while driving his truck. 

Applying the above results from the July 2008 VA examination 
report to the Table VI chart, a puretone threshold average of 30 
and a speech discrimination of 96 percent, in the left ear, will 
result in Level I hearing for that ear.  As noted above, the non-
service-connected right ear will be assigned a Roman Numeral 
designation for hearing impairment of Level I under 38 C.F.R. § 
4.85(f) (2009).  Applying these results to the Table VII chart, a 
Level I for the left ear, combined with a Level I for the right 
ear, will result in a noncompensable (zero percent) evaluation.

Thus, the Board finds that the continuation of the previously 
assigned noncompensable evaluation is proper based upon the 
evidence of record, as mechanically applied to the relevant 
tables.  Evidence of record clearly does not reflect impaired 
hearing acuity levels which would warrant the assignment of a 
compensable evaluation for left ear hearing loss.  

While the Board acknowledges the difficulties that the Veteran 
has with his left ear auditory acuity, the ratings for hearing 
loss are based on a mechanical application of the tables provided 
by law.  The Board has no discretion in this matter and must 
predicate its determination on the basis of the results of the 
audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 
345 (1992). 

In rendering a decision on this appeal, the Board must analyze 
the credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased 
left ear hearing loss symptoms because this requires only 
personal knowledge as it comes to him through his senses.  Layno, 
6 Vet. App. at 470.  However, the Board has weighed the Veteran's 
statements as to hearing loss symptomatology and finds his 
current recollections and statements made in connection with the 
claim for benefits to be of lesser probative value than the other 
clinical evidence of record, which does not indicate that the 
assignment of any additional increased evaluation is warranted.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony). 

For all the foregoing reasons, the Veteran's claim for an initial 
compensable evaluation for left ear hearing loss must be denied.  
The Board has considered staged ratings, under Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against this claim, the benefit 
of the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to a 
service-connected disability has not been raised.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).

Finally, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to his 
service-connected left ear hearing loss that would take the 
Veteran's case outside the norm so as to warrant the assignment 
of any extraschedular rating.  There is simply no objective 
evidence showing that the service-connected left ear hearing loss 
has alone resulted in marked interference with employment (i.e., 
beyond that contemplated in the currently assigned noncompensable 
rating).

Moreover, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted. 

Service Connection for Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including other organic diseases of the nervous system, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

To establish service connection for tinnitus, the veteran is not 
obliged to show that his hearing loss or tinnitus was present 
during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event. However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2009).

Service treatment records do not reflect any complaints, 
findings, or diagnosis of tinnitus.  The Veteran's DD Form 214 
listed his military occupational specialty (MOS) as Cook.

In a post-service June 2008 private treatment record, the Veteran 
complained of ringing of the ears.  

In the July 2008 VA audio examination report, the Veteran 
complained of constant left ear tinnitus that persisted since 
service.  He denied exposure to loud noise prior to service but 
reported in-service noise exposure from artillery without hearing 
protection.  The examiner noted that the Veteran reported 
occupational noise exposure since service while working in an 
ammunition plant for a short time and while driving a diesel 
truck as well as denied recreational noise exposure from weed 
eaters, stating that he wears hearing protection.  The examiner 
opined that it was not likely that the Veteran's currently 
reported tinnitus was related to his military service, as there 
was no mention of tinnitus in the service treatment records.  
However, she reported that the Veteran did have left ear hearing 
loss at service discharge that was most likely related to his 
military service. 

In a July 2008 audiologic case history associated with the 
record, the Veteran reported ringing ears since service.  He also 
indicated that he had no in-service hearing protection, no pre-
service noise exposure, and no occupational or recreational noise 
exposure since service discharge. 

In multiple written statements as well as during his January 2010 
hearing, the Veteran complained of bilateral tinnitus as well as 
reported in-service noise exposure from incoming rounds while 
stationed with an artillery unit with no hearing protection.  He 
detailed that he was first diagnosed with tinnitus in 1971 
shortly after discharge and had suffered from ringing his ears 
since service.  He further indicated that his post-service 
occupations working in an Army ammunition plant as well as 
driving 18 wheel trucks did not expose him to loud noises.  

In this case, the fact that the Veteran has been diagnosed as 
having hearing loss and has been awarded service connection for 
hearing loss adds to the credibility of his contention that his 
tinnitus is related to service because "an associated hearing 
loss is usually present" with tinnitus.  See The MERCK Manual, 
Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  
Concerning this, the Board notes that tinnitus may occur as a 
symptom of nearly all ear disorders including sensorineural or 
noise-induced hearing loss.  Id.  With regard to the latter, the 
evidence of record reflects that the Veteran's left ear hearing 
loss is noise-induced, i.e., a result of his exposure to acoustic 
trauma during service.  In this regard, the Board notes that 
"high frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.

While the July 2008 VA examiner opined that that the Veteran's 
currently reported tinnitus was not likely related to his 
service, the cited provisions from The MERCK Manual confirm that 
tinnitus usually accompanies sensorineural or noise-induced 
hearing loss.  Additionally, the Veteran has reported that he 
began to experience tinnitus in service and was first diagnosed 
with the condition in 1971 shortly after discharge.  The Board 
notes that tinnitus is subjective, and the kind of condition to 
which lay testimony is competent.  Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  The 
undersigned also found the Veteran's testimony during the January 
2010 hearing to be credible.  Dalton v. Nicholson, 21 Vet. App. 
23, 38 (2007) (as a finder of fact, the Board, when considering 
whether lay evidence is satisfactory, the Board may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on behalf 
of the veteran, and the veteran's demeanor when testifying at a 
hearing).  

Here, based on the prior determination that service connection is 
warranted for left ear hearing loss, the provisions from The 
MERCK Manual noted above, and the Veteran's credible assertions, 
the Board concludes that there is support for the conclusion that 
the Veteran's tinnitus is attributed to his period of active 
military service.  Consequently, the Board finds, based on this 
record that the Veteran's tinnitus is as likely as not associated 
with his service-connected noise-induced left ear hearing loss as 
it is the result of some other factor or factors.  

Therefore, on the basis of the above analysis, and after 
consideration of all of the evidence, the Board finds it is as 
likely as not that the Veteran's tinnitus is related to his 
active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the 
appeal is granted.



ORDER

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.  

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


